

116 S56 IS: To authorize the Secretary of the Interior to annually designate at least one city in the United States as an “American World War II Heritage City”, and for other purposes.
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 56IN THE SENATE OF THE UNITED STATESJanuary 8, 2019Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to annually designate at least one city in the United
			 States as an American World War II Heritage City, and for other purposes.
	
		1.American World War II Heritage Cities
 (a)DesignationIn order to recognize and ensure the continued preservation and importance of the history of the United States involvement in World War II, each calendar year the Secretary of the Interior (referred to in this section as the Secretary) may designate not less than one city located in one of the several States or a territory of the United States as an American World War II Heritage City. Not more than one city in each State or territory may be designated under this section.
 (b)Application for designationThe Secretary shall— (1)establish and publicize the process by which a city may apply for designation as an American World War II Heritage City based on the criteria in subsection (c); and
 (2)encourage cities to apply for designation as an American World War II Heritage City. (c)Criteria for designationThe Secretary, in consultation with the Secretary of the Smithsonian Institution or the President of the National Trust for Historic Preservation, shall make each designation under subsection (a) based on the following criteria:
 (1)Contributions by a city and its environs to the World War II home-front war effort, including contributions related to—
 (A)defense manufacturing, such as ships, aircraft, uniforms, and equipment; (B)production of foodstuffs and consumer items for Armed Forces and home consumption;
 (C)war bond drives; (D)adaptations to wartime survival;
 (E)volunteer participation; (F)civil defense preparedness;
 (G)personnel serving in the Armed Forces, their achievements, and facilities for their rest and recreation; or
 (H)the presence of Armed Forces camps, bases, airfields, harbors, repair facilities, and other installations within or in its environs.
 (2)Achievements by a city and its environs to preserve the heritage and legacy of the city’s contributions to the war effort and to preserve World War II history, including—
 (A)the identification, preservation, restoration, and interpretation of World War II related structures, facilities and sites;
 (B)establishment of museums, parks, and markers; (C)establishment of memorials to area men who lost their lives in service;
 (D)organizing groups of veterans and home-front workers and their recognition; (E)presentation of cultural events such as dances, plays, and lectures;
 (F)public relations outreach through the print and electronic media, and books; and (G)recognition and ceremonies remembering wartime event anniversaries.